Exhibit 99.1 TERMINATION OF JOINT FILING AND SOLICITATION AGREEMENT October 4, 2013 Each of the undersigned is a party to that certain Joint Filing and Solicitation Agreement, dated March 15, 2013 (the “Group Agreement”). Each of the undersigned hereby agrees that the Group Agreement is terminated effective immediately. COPPERSMITH CAPITAL MANAGEMENT, LLC By: /s/ Jerome J. Lande Name: Jerome J. Lande Title: Managing Member SCOPIA CAPITAL MANAGEMENT LLC By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director of its Managing Member
